UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6355



FLAUBERT MBONGO,

                                             Petitioner - Appellant,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-98-285-3, A74-868-244)


Submitted:   March 20, 2000                 Decided:   March 20, 2000


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jonathan K. Tycko, Seth M. M. Stodder, GIBSON, DUNN & CRUTCHER,
L.L.P., Washington, D.C., for Petitioner. David W. Ogden, Acting
Assistant Attorney General, Michael P. Lindemann, Assistant Di-
rector, Ethan B. Kanter, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Flaubert Mbongo, a native and citizen of Cameroon, seeks to

petition for review from two orders of the Board of Immigration Ap-

peals (Board):   (1) the October 16, 1997 order dismissing Mbongo’s

motion to remand and dismissing his appeal from the March 14, 1997

immigration court decision denying Mbongo’s applications for asylum

and withholding removal and (2) the March 12, 1998 order denying

Mbongo’s motion for reconsideration.   Mbongo’s petition for review

is timely only as to the Board’s order denying reconsideration.

See Stone v. INS, 514 U.S. 386 (1995).

     We have reviewed the record and the Board’s order and find

that the Board did not abuse its discretion in denying the motion

for reconsideration.   See 8 C.F.R. § 3.2(a) (1999); M.A. v. INS,

899 F.2d 304 (4th Cir. 1990) (en banc). Therefore, we deny Mbongo’s

petition for review and affirm the Board’s order. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                   PETITION DENIED




                                  2